Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (RULE 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 16)* Endesa, S.A. (Name of Issuer) American Depositary Shares, each representing the right to receive one ordinary share, nominal value 1.20 each Ordinary Shares, nominal value 1.20 each (Title of Class of Securities) 00029274F1 (CUSIP Number) Acciona, S.A. Avenida de Europa, 18 Empresarial La Moraleja, Alcobendas Madrid, Spain 28108 Attention: Jorge Vega-Penichet +34 91 663 2850 Copy to: Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, New York 10019 Attention: Adam O. Emmerich (212) 403-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 2, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box  NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the Act), or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP NO. 00029274F1 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Acciona, S.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x * (b) ¨ * Acciona, S.A. (Acciona), which holds 10,964,099 ordinary shares, nominal value 1.20 each, of Endesa, S.A. (each, a Share), and Finanzas Dos, S.A. (Finanzas), which holds 211,750,424 Shares and is a wholly owned subsidiary of Acciona, are members of a group and have jointly filed this statement on Schedule 13D. Acciona and Finanzas also may be deemed to be part of a group with ENEL Società per Azioni and Enel Energy Europe Società Responsabilità Limitata (together, ENEL) as a result of the Cooperation Agreement described in Item 4 of this Schedule 13D. In addition, Acciona and Finanzas and ENEL may be deemed to be part of a group with E.ON Aktiengesellschaft (E.ON) as a result of the Settlement Agreement described in Item 4 of this Schedule 13D. However, neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the U.S. Securities Exchange Act of 1934, as amended (the Exchange Act), and Acciona and Finanzas expressly disclaim such beneficial ownership. 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) BK, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Kingdom of Spain 7 SOLE VOTING POWER 10,964,099 8 SHARED VOTING POWER 211,750,424** ** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the Statement on Schedule 13D filed by ENEL (as amended, the ENEL Schedule 13D), of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and NUMBER OF Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL has disclaimed beneficial SHARES ownership as described in the ENEL Schedule 13D. Also does not include 105,076,259 Shares BENEFICIALLY owned by Caja de Ahorros y Monte de Piedad de Madrid, Caja Madrid (Caja Madrid) and OWNED BY regarding which Caja Madrid entered into an equity swap arrangement with E.ON, as described in EACH the Statement on Schedule 13D filed by Caja Madrid. REPORTING PERSON Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to WITH constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 9 SOLE DISPOSITIVE POWER 10,964,099 10 SHARED DISPOSITIVE POWER 211,750,424*** -2- *** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported by in the ENEL Schedule 13D, of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL has disclaimed beneficial ownership as described in the ENEL Schedule 13D. Also does not include 105,076,259 Shares owned by Caja Madrid and regarding which Caja Madrid entered into an equity swap arrangement with E.ON, as described in the Statement on Schedule 13D filed by Caja Madrid. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 222,714,523**** **** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL has disclaimed beneficial ownership as described in the ENEL Schedule 13D. Also does not include 105,076,259 Shares owned by Caja Madrid and regarding which Caja Madrid entered into an equity swap arrangement with E.ON, as described in the Statement on Schedule 13D filed by Caja Madrid. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 21.0%***** ***** Based on 1,058,752,117 Shares outstanding as reported in the CNMV  Comisión Nacional del Mercado de Valores website. The percentage shown does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, amounting in the aggregate to 24.98% of the Shares outstanding, of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL has disclaimed beneficial ownership as described in the ENEL Schedule 13D. The percentage shown also does not include 105,076,259 Shares owned by Caja Madrid and regarding which Caja Madrid entered into an equity swap arrangement with E.ON, as described in the Statement on Schedule 13D filed by Caja Madrid. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 14 TYPE OF REPORTING PERSON (See Instructions) CO -3- SCHEDULE 13D CUSIP NO. 00029274F1 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Finanzas Dos, S.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x * (b)¨ * Acciona, which holds 10,964,099 Shares, and Finanzas, which holds 211,750,424 Shares and is a wholly owned subsidiary of Acciona, are members of a group. Acciona and Finanzas may be deemed to be part of a group with ENEL as a result of the Cooperation Agreement described in Item 4 of this Schedule 13D. In addition, Acciona and Finanzas and ENEL may be deemed to be part of a group with E.ON as a result of the Settlement Agreement described in Item 4 of this Schedule 13D. However, neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) BK, AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Kingdom of Spain 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 211,750,424** ** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the Statement on Schedule 13D filed by ENEL (as amended, the ENEL Schedule 13D), of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL has disclaimed beneficial NUMBER OF ownership as described in the ENEL Schedule 13D. Also does not include 105,076,259 Shares SHARES owned by Caja Madrid and regarding which Caja Madrid entered into an equity swap arrangement BENEFICIALLY with E.ON, as described in the Statement on Schedule 13D filed by Caja Madrid. OWNED BY EACH Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to REPORTING constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by PERSON ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and WITH Finanzas expressly disclaim such beneficial ownership. 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 211,750,424*** *** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported by in the ENEL Schedule 13D, of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL has disclaimed beneficial ownership as described in the ENEL Schedule 13D. Also does not include -4- 105,076,259 Shares owned by Caja Madrid and regarding which Caja Madrid entered into an equity swap arrangement with E.ON, as described in the Statement on Schedule 13D filed by Caja Madrid. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 211,750,424**** **** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL has disclaimed beneficial ownership as described in the ENEL Schedule 13D. Also does not include 105,076,259 Shares owned by Caja Madrid and regarding which Caja Madrid entered into an equity swap arrangement with E.ON, as described in the Statement on Schedule 13D filed by Caja Madrid. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.0%***** ***** Based on 1,058,752,117 Shares outstanding as reported in the CNMV  Comisión Nacional del Mercado de Valores website. The percentage shown does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, amounting in the aggregate to 24.98% of the Shares outstanding, of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL has disclaimed beneficial ownership as described in the ENEL Schedule 13D. The percentage shown also does not include 105,076,259 Shares owned by Caja Madrid and regarding which Caja Madrid entered into an equity swap arrangement with E.ON, as described in the Statement on Schedule 13D filed by Caja Madrid. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 14 TYPE OF REPORTING PERSON (See Instructions) CO -5- This Amendment No. 16 (Amendment No. 16) amends and supplements the statement on Schedule 13D (as previously amended from time to time, the Schedule 13D) filed by Acciona, S.A. (Acciona) and Finanzas Dos, S.A. (Finanzas and together with Acciona, the Reporting Persons), pursuant to a Joint Filing Agreement filed with the original Schedule 13D on October 5, 2006, with respect to the ordinary shares, nominal value 1.20 each (a Share), and the American Depositary Shares (the ADSs), each representing the right to receive one Share of Endesa, S.A. (Endesa or the Issuer). Capitalized terms used and not defined in this Amendment No. 16 have the meanings set forth in the Schedule 13D. Except as specifically provided herein, this Amendment No. 16 does not modify any of the information previously reported in the Schedule 13D. This Amendment No. 16 is being filed for the purpose of publicly disclosing certain important developments in connection with the Reporting Persons investment in Endesa, in particular as reflected in an agreement among the Reporting Persons, ENEL Società per Azioni (Enel) and E.ON Aktiengesellschaft (E.ON) regarding Endesa. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following supplemental information: Settlement Agreement On April 2, 2007, E.ON, Acciona and Enel entered into an agreement (the Settlement Agreement) to settle their conflicts and to agree on certain matters relating to Endesa. A copy of the Settlement Agreement is attached hereto as Exhibit 10.17 and is incorporated herein by reference. On April 2, 2007, Acciona issued a press release announcing the execution of the Settlement Agreement. The press release is attached hereto as Exhibit 99.41 and is incorporated herein by reference. On April 2, 2007, Acciona filed with the CNMV a Hecho Relevante , or current report, regarding the Settlement Agreement and attaching a Spanish translation of that agreement. This current report, in its original English and Spanish form, is attached as Exhibit 99.42 hereto and incorporated herein by reference. All Hechos Relevantes filed by Acciona and other reporting persons with the CNMV are available on the internet at www.cnmv.es . The attached Hecho Relevante is a document that was issued outside the United States pursuant to the facilities of the CNMV. Nether the attached Hecho Relevante nor the attached press release is an announcement or extension of a tender offer in the United States or in any other jurisdiction, nor can there be any assurance that any tender offer will be announced, proposed or made with respect to the Shares or the ADSs. If a tender offer were made to United States holders of Shares or ADSs, it is expected that it would be extended in the United States only in compliance with the procedural and filing requirements of tender offer rules and regulations under the United States federal securities laws, except insofar as an exemption or other relief is obtained therefrom. Also, on April 2, 2007, and in connection with the execution of the Settlement Agreement, the Reporting Persons and ENEL entered into an amendment to the Cooperation Agreement. An English translation of the amendment is attached hereto as Exhibit 10.18 and is incorporated herein by reference. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended to add the following supplemental information: Item 4 of this Amendment No. 14 is incorporated herein by reference. As previously disclosed, the Reporting Persons have acquired an aggregate of 222,714,523 Shares, which constitute approximately 21.0% of the outstanding Shares. By virtue of the Settlement Agreement, the Reporting Persons and Enel -6- may be deemed to have become members of a group with E.ON with respect to the Shares that are or may be deemed to be currently beneficially owned by E.ON and thus may be deemed to beneficially own any Shares and/or ADSs that are or may be currently beneficially owned by E.ON. Amendment No. 24 to E.ONs tender offer statement on Schedule TO filed with the SEC contains additional information as to an equity swap transaction E.ON has entered into with Caja Madrid relating to 105,076,259 Shares, representing approximately 9.9% of the outstanding ordinary shares of Endesa. This Schedule 13D constitutes a separate filing by the Reporting Persons in accordance with Rule 13d-1(k)(2) under the Exchange Act, and neither the filing of this Schedule 13D nor any of its contents shall be deemed to constitute an admission by the Reporting Persons that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and the Reporting Persons expressly disclaim such beneficial ownership. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 is hereby amended to add the following supplemental information: Items 4 and 5 of this Amendment No. 16 are hereby incorporated herein by reference. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended and supplemented by adding the following thereto: 10.17 Agreement by and among ENEL S.p.A., Acciona, S.A. and E.On AG, dated April 2, 2007 (the Settlement Agreement) 10.18 English Translation of Amendment, dated April 2, 2007, to the Cooperation Agreement, dated March 26, 2007, regarding the development of a joint ownership project for Endesa, by and between Acciona, S.A., Finanzas Dos, S.A., ENEL S.p.A. and Enel Energy Europe S.r.L. 99.41 Joint Press Release of Acciona, S.A. andENEL S.p.A.announcing the Settlement Agreement, dated April 2, 2007 99.42 Hecho Relevante ( No. 78775 ) filed on April 2, 2007 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores (Notice related to the Settlement Agreement attached as Exhibit 10.17 hereto) -7- SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: April 2, 2007 ACCIONA, S.A. By: /s/ Jorge Vega-Penichet Name: Jorge Vega-Penichet Title: Company Secretary FINANZAS DOS, S.A. By: /s/ Vicente Santamaria de Paredes Castillo Name: Vicente Santamaria de Paredes Castillo Title: Company Secretary -8- INDEX OF EXHIBITS 10.1 English Translation of Bridge Credit Contract, dated September 26, 2006, between, Finanzas Dos, S.A. as guaranteed party, Acciona, S.A as guarantor, Banco Santander Central Hispano, S.A. as financing entity 10.2 English Translation of Bridge Credit Commitment, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A 10.3 English Translation of Commitment Letter, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A. and Finanzas Dos, S.A and related Term Sheets 10.4 International Swaps and Derivatives Association, Inc. Master Agreement, dated as of September 25, 2006, between Banco Santander Central Hispano, S.A. and Finanzas Dos, S.
